     Case 2:19-cv-01065-JAD-EJY Document 178 Filed 08/04/21 Page 1 of 3




 1 David J. Larson, Esq.                                John F. Palladino, Esq.
   dlarson@wwhgd.com                                    john@hankinsandman.com
 2 Nevada Bar No. 8837                                  Evan M. Labov, Esq.
   Ryan T. Gormley, Esq.                                evanl@hankinsandman.com
 3 rgormley@wwhgd.com                                   Sean P. Higgins, Esq.
   Nevada Bar No. 13494                                 seanh@hankinsandman.com
 4 WEINBERG, WHEELER, HUDGINS,                          HANKIN SANDMAN PALLADINO
     GUNN & DIAL, LLC                                    WEINTROB & BELL, P.C.
 5 6385 South Rainbow Blvd., Suite 400                  30 South New York Avenue
   Las Vegas, Nevada 89118                              Atlantic City, NJ 08401
 6 Telephone: (702) 938-3838                            Telephone: (609) 344-5161
 7 Local Counsel for Plaintiff,                         Pro Hac Counsel for Plaintiff,
   Ernest Bock L.L.C.                                   Ernest Bock L.L.C.
 8
                                  UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
     ERNEST BOCK, L.L.C.,
11
                                           Plaintiff,
12
     vs.                                                  Case No.: 2:19-cv-01065-JAD-EJY
13
     PAUL STEELMAN, individually; MARYANN
14
     STEELMAN, individually; PAUL STEELMAN,
15   as trustee of the Steelman Asset Protection Trust;
     MARYANN STEELMAN, as trustee of the
16   Steelman Asset Protection Trust; JIM MAIN, as
     trustee of the Steelman Asset Protection Trust;
17
     STEPHEN            STEELMAN;          SUZANNE
18   STEELMAN-TAYLOR; PAUL STEELMAN as
     trustee of the Paul C. Steelman and Maryann T.
19   Steelman Revocable Living Trust; MARYANN                 JOINT STIPULATION EXTENDING
     STEELMAN, as trustee of the Paul C. Steelman              DEADLINE FOR RESPONSE TO
20                                                                 MOTION TO DISMISS
     and Maryann T. Steelman Revocable Living Trust;
21   PAUL STEELMAN, as the trustee of the Paul                           (Second Request)
     Steelman Gaming Asset Protection Trust;
22   KEEPSAKE, INC.; SMMR, LLC; SMMR, LLC,
     SERIES A-Z; SSSSS, LLC; SSSSS, LLC, SERIES                 [ECF No. 177]
23
     B; CHRISTIANIA, LLC; CHRISTIANIA, LLC,
24   SERIES A-Z; COMPETITION INTERACTIVE,
     LLC; PAUL STEELMAN, LTD.; STEELMAN
25   PARTNERS, LLP; PAUL STEELMAN DESIGN
26   GROUP, INC.; SAPT HOLDINGS, LLC, SERIES
     B; AARON SQUIRES; and MATTHEW
27   MAHANEY,

28                                      Defendants.
                                                Page 1 of 3
     Case 2:19-cv-01065-JAD-EJY Document 178 Filed 08/04/21 Page 2 of 3




 1          Plaintiff Ernest Bock, L.L.C. (“Bock”) and Defendants Aaron Squires and Matthew

 2   Mahaney (collectively, the “Moving Defendants”) 1, by and through their respective undersigned

 3   counsel, hereby submit this Joint Stipulation (the “Stipulation”) to extend the deadline for Bock to

 4   file and serve a response to the Moving Defendants’ Motion to Dismiss Aaron Squires and

 5   Matthew Mahaney Under Fed.R.Civ.P. 12(b)(6), which was filed with the Court on July 23, 2021.

 6   [Motion to Dismiss, ECF No. 171]. This Joint Stipulation is revised pursuant to the Court’s Order

 7   regarding the First Request. [ECF No. 176].

 8          Pursuant to LR 7-2(b), the deadline for Bock to file and serve a response to the Motion to
 9   Dismiss is fourteen (14) days after service of the motion, which in this case is August 6, 2021.
10          Bock has initiated this request and obtained the Moving Defendants’ agreement to submit

11   this Joint Stipulation because: (i) Moving Defendants’ were provided an additional period of

12   approximately two weeks to prepare their initial submission [see ECF No. 167; ECF No. 149; ECF

13   No. 148]; (ii) that initial submission took the form of twenty-five page, dispositive motion raising

14   at least four complex issues of law requiring considerable research [see ECF No. 171]; (iii) the

15   response will need to consider and analyze the application of the relevant law to the fifty-five-page

16   Counts XX and XXI of Bock’s Fourth Amended Complaint [See ECF No. 171, at p. 138-193];

17   (iv) it will take significant time to handle the appropriate redaction of Bock’s response consistent

18   with the redactions in the Fourth Amended Complaint [see Id.]; and (v) Bock’s numerous counsel

19   have had to meet several other significant motion and briefing deadlines in the week-and-one-half

20   after July 23, 2021, creating a significant challenge in adequately responding to this critical motion.

21          Bock and the Moving Defendants hereby stipulate to extend the deadlines to file any

22   response to the Motion to Dismiss and any subsequent reply in support of the motion as follows:

23      1. Bock shall file any opposition to the Motion to Dismiss on or before August 16, 2021.

24      2. Moving Defendants shall file any reply by August 23, 2021.

25    DATED: August 4, 2021.                             DATED: August 4, 2021.
26    WEINBERG, WHEELER,                  HUDGINS, SOLOMON DWIGGINS FREER &
      GUNN & DIAL, LLC                             STEADMAN, LTD.
27

28
                                                  Page 2 of 3
     Case 2:19-cv-01065-JAD-EJY Document 178 Filed 08/04/21 Page 3 of 3




 1
      BY: /s/ Evan M. Labov_ ___________              BY: /s/ Jeffrey P. Luszeck                 .
 2                                                    JEFFREY P. LUSZECK, ESQ., #9619
      DAVID J. LARSON, ESQ., #8837
      dlarson@wwhgd.com                               jluszeck@sdfnvlaw.com
 3                                                    9060 West Cheyenne Avenue
      RYAN T. GORMLEY, Esq., #13494
                                                      Las Vegas, NV 89129
 4    rgormley@wwhgd.com                              Attorney for the Moving Defendants
      6385 South Rainbow Blvd., Suite 400
 5    Las Vegas, NV 89118
      Local Counsel for Plaintiff
 6

 7    HANKIN, SANDMAN, PALLADINO,
      WEINTROB & BELL, P.C.
 8    JOHN F. PALLADINO, ESQ. (pro hac vice)
      john@hankinsandman.com
 9    EVAN M. LABOV, ESQ. (pro hac vice)
      evanl@hankinsandman.com
10
      30 South New York Avenue
11    Atlantic City, NJ 08401
      Pro-Hac Counsel for Plaintiff
12

13

14

15

16                                                  Order
17             Good cause appearing, plaintiff Ernest Bock, LLC's and defendants Aaron Squires and
     Matthew Mahaney's stipulation to extend deadlines [ECF No. 177] is GRANTED. Bock's time
18   to file its response to defendants' dismissal motion is extended to August 16, 2021. Squires and
     Mahaney's time to file any reply in support of their dismissal motion is extended to August 23,
19   2021.
20                                                         ____________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
21                                                         Dated: August 4, 2021.

22

23

24

25

26

27

28
                                               Page 3 of 3
